BURKE, Judge.
Plaintiff brought this action to recover a balance alleged to be due from the defendant upon a contract for the sale of a stock of merchandise and the fixtures of a retail store. In her answer the defendant alleged that she had claims for set-offs against the plaintiff which were equal to the plaintiff’s claim. The case was tried to the court without a jury and, after the trial, judgment was entered in favor of the plaintiff. Defendant appealed from the judgment. No demand for a trial de novo, nor specifications of any facts which appellant desired this court to review were incorporated into the settled statement of the case as is required by Section 28-27-32 NDCC. In these circumstances our review is limited to errors which are specified upon the judgment roll and to a consideration of whether the findings, which are deemed to be true, support the judgment. Swanston Equipment Co. v. Swanston (N.D.) 74 N.W.2d 452; Mevorah v. Goodman (N.D.) 65 N.W.2d278; Anderson v. Blixt, 72 N.W.2d 799; Park Bd. of City of Williston v. Schumacher, 77 N.W.2d 826; Hovland v. Hovland, 104 N.W.2d 6.
Since the only errors argued fin the brief in this case relate to matters which do not appear in the judgment roll, and since the findings of fact sustain the judgment, the judgment of the district court is affirmed.
SATHRE, C. J., and MORRIS, STRUTZ and TEIGEN, JJ., concur.